Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bartholomew Seeley on 5/6/2021 at 2:50pm PT.
The claims have been amended as follows:
In claim 1, line 3, delete “the device” and insert in its place –the apparatus -.
In claim 5, line 2, delete “the series” and insert in its place –a series -.
In claims 13-14, line 1, delete “computer-readable storage medium” and insert in its place –non-transitory computer-readable storage medium -.
In claims 15-18, line 1, delete “computer-readable medium” and insert in its place –non-transitory computer-readable storage medium -.
Allowable Subject Matter
Claims 1-18 are allowed subject to the above examiner’s amendment. Claims 13-18, previously withdrawn from consideration as a result of a restriction requirement, contain the same allowable subject matter as the allowable claims 1 and 8. Pursuant to the restriction requirement among Group A and Group B, as set forth in the Office action mailed on 03/04/2021, is hereby withdrawn and claims 13-18 (Group B) are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-7, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
inputting the video to a first machine-learning model and executing the first machine-learning model, wherein the first machine-learning model outputs a time series of light-emitting states that indicates respective light-emitting states of the light emitters at respective times in the time series; and 
inputting the time series of light-emitting states to a second machine- learning model and executing the second machine-learning model, wherein the second machine-learning model outputs a status indicator of the device. 
Claims 8-12, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
executing a first machine-learning model using the series of time-indexed frames as inputs, wherein the first machine-learning model outputs a time-indexed series of light-emitting states that indicate respective light-emitting states of the one or more light emitters at respective times in the time-indexed series; and 
executing a second machine-learning model using the time-indexed series of light-emitting states as inputs, wherein the second machine-learning model outputs a status indicator of the device. 
The prior art fails to teach Claims 13-18, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
training a first machine-learning model based on the training data, wherein the first machine-learning model accepts time-indexed frames as inputs and outputs a time- indexed series of light-emitting states that indicates respective light-emitting states of the one or more light emitters at respective times; and 
training a second machine-learning model based on a plurality of time-indexed series of light-emitting states and on data that maps operating statuses of the device to respective time-indexed series of light-emitting states, wherein the operating statuses include one or more error statuses, and wherein the second machine-learning model accepts a time-indexed series of light-emitting states as an input and outputs an operating status of the device. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669